Citation Nr: 1820411	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  17-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1960 to December 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

In January and May 2015, the Veteran underwent VA examinations to determine the etiology of his bilateral hearing loss.  In January 2015, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.   The examiner explained that hearing was within normal limits and there was no evidence of a high frequency shift suggestive of hearing changes due to noise.  The May 2015 VA examiner also diagnosed the Veteran with bilateral sensorineural hearing loss and gave an identical opinion.  The examiner also found no significant changes in hearing thresholds in service.  He explained, however, that the Veteran's hearing loss is more likely due to the 29 years as a truck driver.  

In spite of the AOJ's attempts at obtaining adequate VA medical opinions, the Board finds that remand is required for a new VA examination.  In that regard, the Board finds that the January and May 2015 VA examiners' opinions were insufficient for rating purposes as they are based on the inadequate factual premise that there was no threshold shift during service.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In pertinent part, between the Veteran's January 1960 service entrance and October 1962 service separation examinations there was an increase of 15 decibels in the right ear and 10 decibels in the left ear at 4000 Hertz.  The October 1962 separation audiometric results also showed an averaged an increase in puretone threshold values of at least 10 decibels bilaterally.  Thus, contrary to the VA opinions expressed above, a threshold shift was indicated by the Veteran's service treatment records.  

Furthermore, the Board notes that, prior to November 1, 1967, audiology testing was generally conducted under the American Standards Association (ASA) standards.  The Board emphasizes, however, that a correct evaluation of service audiometric findings requires that the ASA standards be converted to International Standards Organization - American National Standards Institute (ISO-ANSI) standards.  Nevertheless, the VA examiners did not convert the October 1962 audiological results to ISO-ANSI standards.  Accordingly, upon remand the VA examiner must covert the October 1962 audiological results from ASA to ISO-ANSI.  



Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make appropriate efforts to obtain any outstanding VA or private treatment records.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.

2.  After the above records request has been completed, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's bilateral hearing loss.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset in or is otherwise related to active duty service.

In rendering the above opinion, the examiner must specifically consider and discuss the October 1962 separation examination audiometric results and the shift in puretone threshold values from entrance to separation.  Prior to this discussion, however, the audiometric results must be converted from ASA to ISO-ANSI standards.  

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be acknowledged and considered in formulating any opinion.  The examiner must provide a rationale for all opinions offered.  

If the requested opinion cannot offered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  After completing all indicated development, readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  


_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




